EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview with Mr. Luis Garcia and Mr. Alan Weisberg (Reg. No. 43,982) on February 09, 2022.
The Application has been amended as follows:
(Currently Amended) An optical link for a communication network, the optical link comprising:
an optical fibre link;
a downstream transmitter, a downstream receiver, an upstream transmitter and an upstream receiver, the upstream and downstream transmitters being configured to transmit a respective pilot tone on a respective optical carrier and are configured to tune a frequency of the pilot tone within a preselected frequency range, and the upstream and downstream receivers being configured respectively to determine an upstream notch frequency, fnotch-US, and a downstream notch frequency, fnotch-DS, of respective detected photocurrents from at least one respective pilot tone frequency at which the respective detected photocurrent is 
processing circuitry configured to receive the upstream and downstream notch frequencies and configured to estimate a propagation delay difference of the optical link depending on the upstream and downstream notch frequencies.
the respective detected photocurrents equal the photocurrent threshold.

	3.	(Currently Amended) The optical link according to claim 2, wherein the upstream and downstream receivers are configured to calculate the respective notch frequency as an average of first and second pilot tone frequencies at which the respective detected photocurrents equal the photocurrent threshold.

	4.	(Currently Amended) The optical link according to claim 2, wherein the upstream and downstream receivers are configured to calculate the respective notch frequency by linear interpolation of four pilot tone frequencies, two pilot tone frequencies at which the respective detected photocurrents equal the photocurrent threshold and two further pilot tone frequencies at which the respective detected photocurrents equal a second, different, photocurrent threshold. 

	5.	(Previously Presented) The optical link according to claim 1, wherein the processing circuity is configured to estimate the propagation delay difference depending inversely on a difference of the upstream and downstream notch frequencies.

	6.	(Previously Presented) The optical link according to claim 5, wherein the US, and a downstream wavelength, λDS, and wherein the processing circuitry is configured to estimate the propagation delay difference, ΔT, as             
                T
                =
                
                    
                        c
                    
                    
                        4
                    
                
                
                    
                        
                            
                                1
                            
                            
                                
                                    
                                        
                                            
                                                λ
                                            
                                            
                                                D
                                                S
                                            
                                        
                                        f
                                    
                                    
                                        n
                                        o
                                        t
                                        c
                                        h
                                        -
                                        D
                                        S
                                    
                                    
                                        2
                                    
                                
                            
                        
                        -
                        
                            
                                1
                            
                            
                                
                                    
                                        
                                            
                                                λ
                                            
                                            
                                                U
                                                S
                                            
                                        
                                        f
                                    
                                    
                                        n
                                        o
                                        t
                                        c
                                        h
                                        -
                                        U
                                        S
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
            
        .

	7.	(Previously Presented) The optical link according to claim 1, wherein the optical fibre link further comprises a first optical fibre for downstream transmission and a second optical fibre for upstream transmission, and wherein the processing circuitry is additionally configured to estimate respective lengths of the optical fibres depending on respective dispersion coefficients of the optical fibres at preselected respective wavelengths and respective notch frequencies of respective pilot tones transmitted on respective optical carriers at the respective wavelengths.

	8.	(Currently Amended) A method of estimating a propagation delay difference of an optical link of a communication network, the method comprising steps of:
a. transmitting respective pilot tones on upstream and downstream optical carriers, [[the]] frequencies of the respective pilot tones being tuned within a preselected frequency range;
b. determining an upstream notch frequency, fnotch-US, and a downstream notch frequency, fnotch-DS, of respective detected photocurrents from at least one respective pilot tone frequency at which the respective detected photocurrent is or less than a photocurrent threshold; and
c. estimating a propagation delay difference of the optical link depending on the 

	9.	(Previously Presented) The method according to claim 8, wherein the respective notch frequency is determined from at least first and second pilot tone frequencies at which the respective detected photocurrents equal the photocurrent threshold.

	10.	(Currently Amended) The method according to claim 9, wherein the respective notch frequency is calculated as an average of first and second pilot tone frequencies at which the respective detected photocurrents equal the photocurrent threshold.

	11.	(Currently Amended) The method according to claim 9, wherein the respective notch frequency is calculated by linear interpolation of four pilot tone frequencies, two pilot tone frequencies at which the respective detected photocurrents equal the photocurrent threshold and two further pilot tone frequencies at which the respective detected photocurrents equal a second, different, photocurrent threshold. 

	12.	(Previously Presented) The method according to claim 8, wherein the estimate of the propagation delay difference depends inversely on a difference of the upstream and downstream notch frequencies.

	13.	(Previously Presented) The method according to claim 8, wherein the upstream and downstream optical carriers respectively have an upstream wavelength, λUS, and a DS, and wherein the propagation delay difference, ΔT, is estimated as             
                T
                =
                
                    
                        c
                    
                    
                        4
                    
                
                
                    
                        
                            
                                1
                            
                            
                                
                                    
                                        
                                            
                                                λ
                                            
                                            
                                                D
                                                S
                                            
                                        
                                        f
                                    
                                    
                                        n
                                        o
                                        t
                                        c
                                        h
                                        -
                                        D
                                        S
                                    
                                    
                                        2
                                    
                                
                            
                        
                        -
                        
                            
                                1
                            
                            
                                
                                    
                                        
                                            
                                                λ
                                            
                                            
                                                U
                                                S
                                            
                                        
                                        f
                                    
                                    
                                        n
                                        o
                                        t
                                        c
                                        h
                                        -
                                        U
                                        S
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
            
        .

	14.	(Previously Presented) The method according to claim 8, wherein the optical link comprises a first optical fibre for downstream transmission and a second optical fibre for upstream transmission, and wherein the method additionally comprises estimating respective lengths of the optical fibres depending on respective dispersion coefficients of the optical fibres at preselected respective wavelengths and respective notch frequencies of respective pilot tones transmitted on respective optical carriers at the respective wavelengths.

	15.	(Currently Amended) A node for a communication network, the node comprising:
a transmitter configured to transmit a downstream pilot tone on a downstream optical carrier and configured to tune a frequency of the downstream pilot tone within a preselected frequency range; and
a receiver configured to receive an upstream pilot tone on an upstream optical carrier from a second node, a frequency of the upstream pilot tone varying within a preselected frequency range, and configured to determine an upstream notch frequency from at least one upstream pilot tone frequency at which a respective detected photocurrent is or less than a photocurrent threshold; and
the node being configured to provide an indication of the upstream notch frequency to processing circuitry configured to estimate a propagation delay difference of an optical link 

	16. 	(Currently Amended) A method at a node for a communication network, the method comprising:
a. transmitting a downstream pilot tone on a downstream optical carrier, [[the]] a frequency of the downstream pilot tone being tuned within a preselected frequency range;
b. receiving an upstream pilot tone on an upstream optical carrier from a second node, a frequency of the upstream pilot tone varying within a preselected frequency range;
c. determining an upstream notch frequency from at least one upstream pilot tone frequency at which a respective detected photocurrent is or less than a photocurrent threshold; and
d. providing an indication of the upstream notch frequency to processing circuitry configured to estimate a propagation delay difference of an optical link comprising the node and the second node.

	17. 	(Currently Amended) A control system comprising processing circuitry configured to:
receive an upstream notch frequency and a downstream notch frequency of an optical link, the upstream notch frequency and the downstream notch frequency corresponding to respective detected photocurrents and being determined from at least one respective tone frequency at which the respective detected photocurrent is equal toor less than a photocurrent threshold; and
inversely on a difference of the upstream and downstream notch frequencies.

	18.	(Previously Presented)  The optical link according to claim 2, wherein the processing circuity is configured to estimate the propagation delay difference depending inversely on a difference of the upstream and downstream notch frequencies.
	19.	(Original)  The optical link according to claim 2, wherein the optical fibre link further comprises a first optical fibre for downstream transmission and a second optical fibre for upstream transmission, and wherein the processing circuitry is additionally configured to estimate respective lengths of the optical fibres depending on respective dispersion coefficients of the optical fibres at preselected respective wavelengths and respective notch frequencies of respective pilot tones transmitted on respective optical carriers at the respective wavelengths.

	20.	(Original) The method according to claim 9, wherein the estimate of the propagation delay difference depends inversely on a difference of the upstream and downstream notch frequencies.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter


Claims 1-20 are allowed.
The following is an examiner’s statement for reasons of allowance because the prior art of records (US 6,148,006 A or equivalent to EP 0917392 A2) Peter John Dyke et al.,” (US 4,679,248 A) James H. McKeown, (US 8,750,717 B1) Daniel Yap et al.; (US 7,212,747 B2) Tsutomu Niiho et al., has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 1, an optical link for a communication network, the optical link comprising:
an optical fibre link;
a downstream transmitter, a downstream receiver, an upstream transmitter and an upstream receiver, the upstream and downstream transmitters being configured to transmit a respective pilot tone on a respective optical carrier and are configured to tune a frequency of the pilot tone within a preselected frequency range, and the upstream and downstream receivers being configured respectively to determine an upstream notch frequency, fnotch-US, and a downstream notch frequency, fnotch-DS, of respective detected photocurrents from at least one respective pilot tone frequency at which the respective detected photocurrent is equal to or less than a photocurrent threshold; and
processing circuitry configured to receive the upstream and downstream notch frequencies and configured to estimate a propagation delay difference of the optical link depending on the upstream and downstream notch frequencies.

Regarding claim 8, a method of estimating a propagation delay difference of an optical 
a. transmitting respective pilot tones on upstream and downstream optical carriers, frequencies of the respective pilot tones being tuned within a preselected frequency range;
b. determining an upstream notch frequency, fnotch-US, and a downstream notch frequency, fnotch-DS, of respective detected photocurrents from at least one respective pilot tone frequency at which the respective detected photocurrent is equal to or less than a photocurrent threshold; and
c. estimating a propagation delay difference of the optical link depending on the upstream and downstream notch frequencies.

Regarding claim 15, a node for a communication network, the node comprising:
a transmitter configured to transmit a downstream pilot tone on a downstream optical carrier and configured to tune a frequency of the downstream pilot tone within a preselected frequency range; and
a receiver configured to receive an upstream pilot tone on an upstream optical carrier from a second node, a frequency of the upstream pilot tone varying within a preselected frequency range, and configured to determine an upstream notch frequency from at least one upstream pilot tone frequency at which a respective detected photocurrent is equal to or less than a photocurrent threshold; and
the node being configured to provide an indication of the upstream notch frequency to 
	Regarding claim 16, a method at a node for a communication network, the method comprising:
a. transmitting a downstream pilot tone on a downstream optical carrier, a frequency of the downstream pilot tone being tuned within a preselected frequency range;
b. receiving an upstream pilot tone on an upstream optical carrier from a second node, a frequency of the upstream pilot tone varying within a preselected frequency range;
c. determining an upstream notch frequency from at least one upstream pilot tone frequency at which a respective detected photocurrent is equal to or less than a photocurrent threshold; and
d. providing an indication of the upstream notch frequency to processing circuitry configured to estimate a propagation delay difference of an optical link comprising the node and the second node.
Regarding claim 17, a control system comprising processing circuitry configured to:
receive an upstream notch frequency and a downstream notch frequency of an optical link, the upstream notch frequency and the downstream notch frequency corresponding to respective detected photocurrents and being determined from at least one respective tone frequency at which the respective detected photocurrent is equal to or less than a photocurrent threshold; and
estimate a propagation delay difference of the optical link depending inversely on a difference of the upstream and downstream notch frequencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
Conclusion














The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.
(US 6,026,214 A) 		Masahiko Nagumo, 
(US 2005/0041729 A1) 	Nobuhiko Noma et al., 
(US 4,679,248 A) 		James H. McKeown, 
(US 8,451,879 B2) 		Philip T. Kennedy et al.,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636